Citation Nr: 1739297	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 10, 2011.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to October 1970, including service in the Republic of Vietnam from September 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The case was previously before the Board in May 2015 and March 2016 when, in part, the matter was remanded for additional development.  

The Board notes that separate July 2013 rating decisions granted entitlement to TDIU, effective June 10, 2011, as well as a 100 percent rating for the Veteran's variously diagnosed psychiatric disorder, effective July 8, 2013.  The pertinent period for the claim on appeal is the matter of entitlement of TDIU from April 30, 2007 through June 10, 2011, and the matter has been characterized accordingly.   


FINDING OF FACT

The overall competent evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow substantially gainful employment prior to June 10, 2011.  


CONCLUSION OF LAW

The criteria for a TDIU rating prior to June 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  A claim for a TDIU rating is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

However, an exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." 38 U.S.C.A. § 5110(b)(2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims). 

For the purposes of clarity, the Board notes that the Veteran has established service connection for the following disabilities: variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, and status post laceration of the occipital region.  From April 30, 2007, the Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

The Veteran has not been gainfully employed since June 10, 2011.  See October 2012 VA Form 21-8940.  Prior to that, he had been so self-employed, as reflected in the available documents, most recently cutting trees and working as a carpenter.  See, e.g., October 2007 VA PTSD examination.  Effective June 10, 2011, the Veteran appears to have ceased working.  See 2010 US Form 1040; cf. 2011 US Form 1040. 

Thereafter, the Veteran has not been gainfully employed, and the Veteran does not contend otherwise.  As noted above, a July 2013 rating decision granted an effective date of June 10, 2011, for the grant of a TDIU rating.  Inasmuch as such represents the earliest date under the law for which such benefits may be granted, entitlement to a TDIU rating prior to June 10, 2011, is not warranted. 38 C.F.R. § 4.16(a). 

As noted above, this matter was most recently remanded by the Board in March 2016 as the matter of marginal employment had been raised by the record.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "[A] veteran can establish marginal employment either by demonstrating an income less than the poverty threshold by the U.S. Census Bureau or by the facts of his [or her] particular case."  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016) (emphasis added).  The March 2016 Board remand requested that he be asked to submit evidence documenting marginal employment, if any, due to his service-connected disabilities.  A letter requesting such information was mailed to the Veteran in March 2016; no response has been submitted.  Currently, the Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In these circumstances, entitlement to a TDIU rating prior to June 10, 2011, is not warranted.  See also Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  


ORDER

An effective date prior to June 10, 2011, for TDIU is not warranted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


